Citation Nr: 0736751	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 04-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that service connection is warranted for 
asbestosis based upon service incurrence. He maintains that 
his exposure to asbestos as a firefighter in service resulted 
in his developing asbestosis. 

The veteran's DD 214 reflects a specialty as a firefighter. 
In April 2006, the veteran submitted a medical statement from 
his private physician, Julio Schwartzman, MD, indicating that 
he was diagnosed with asbestosis in 2001. Dr. Schwartzman 
related that he treated the veteran for exposure to 
asbestosis and shortness of breath. He provided an opinion 
that the veteran's asbestosis was as likely as not caused or 
aggravated by the veteran's active duty service. 
Additionally, a computed tomography (CT) scan from Laurel 
Medical Management was also associated with the claims 
folder. Alana Kent, MD, diagnosed pulmonary asbestosis. 

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims. However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos. The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21. In December 
2005, M21-1, Part VI was rescinded and replaced with a new 
manual, M21-1MR. The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA must analyze an appellant's 
claim for service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993). 

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29. It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment. High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers. The latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). M21-1MR, Part 
IV Subpart ii, Chapter 2, Section C, Topic 9; see also M21-
1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29. 

With respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988). The relevant factors discussed in the manual 
must be considered and addressed in assessing the evidence 
regarding an asbestos related claim. See VAOPGCPREC 4-2000.

The medical opinions from Dr. Schwartzman and Dr. Kent were 
provided without accompanying clinical medical records. The 
veteran also submitted pictures of what he alleged were 
firefighting scenes of his company in service. He testified 
at a RO hearing in November 2004 and a videoconference 
hearing in October 2007. Both times, he attributed his work 
as a firefighter in service to his diagnosis of asbestosis. 
He worked after service for American Can Company and also as 
a plumber. He did not attribute either of these professions 
to his diagnosis of asbestosis. 

The opinions of Dr. Schwartzman and Dr. Kent constitute 
competent medical evidence which suggests that the veteran's 
asbestosis may the result of military service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

However, the bases of the opinions are unknown. Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

The veteran is also diagnosed as having chronic obstructive 
pulmonary disease, and was noted in various VA medical 
records to have smoked cigarettes, up to 50 packs per year, 
which he stopped in 1997. 

Based on the veteran's hearing testimony; submission of a 
diagnosis of asbestosis;  CT scan diagnosing asbestosis, and 
the veteran's medical and tobacco use history, the veteran 
should undergo a VA examination with a medical opinion 
rendered that considers the entire longitudinal history 
related to the veteran's asbestos exposure. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Based on the foregoing, , the case is REMANDED to the RO for 
the following:

1. After obtaining the appropriate 
release of information form from the 
veteran, he should also provide the RO 
with the addresses of his medical 
providers, to include Dr. Schwartzman and 
Dr. Kent, and these physicians should be 
contacted and asked to submit their 
entire treatment records related to their 
treatment of the veteran for asbestosis 
and associate any medical records 
obtained with the claims folder. 

2. The veteran should be afforded a VA 
respiratory examination. The claims 
folder and a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner must acknowledge receipt and 
review of this materials. The examiner 
should review any additional evidence 
submitted and the veteran's history of 
exposure to asbestos as provided by his 
statement, RO, and videoconference Board 
testimony. The examiner should then 
render an opinion as to whether the 
veteran has asbestosis or any other 
pulmonary disorder related to service. 
The examiner must comment upon the course 
of any disorder diagnosed, including with 
regard to any exposure to asbestos and 
tobacco use, and should give a complete 
rationale for the opinion rendered. 

3. The RO should then review the 
veteran's claim for service connection 
for asbestosis. If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





